             Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

JAMES DENNIS,                            :
    Plaintiff,                           :
                                         :
v.                                       :    3:20-cv-01118 (VLB)
                                         :
CORRECTIONS OFFICER EASON,               :
    Defendant.                           :

                                INITIAL REVIEW ORDER

         Plaintiff James Dennis, who is now a sentenced inmate1 confined within the

custody of the State of Connecticut Department of Correction (“DOC”), brought

this action under 42 U.S.C. § 1983 against Corrections Officer Eason for violation

of his constitutional rights while he was a pretrial detainee at Bridgeport

Correctional Center (“BCC”). Compl. [ECF No. 1]. 2            He seeks damages and

unspecified declaratory relief.3

        I.       STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil

complaints against governmental actors and “dismiss ... any portion of [a]



1 The Court may “take judicial notice of relevant matters of public record.”
Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012). Plaintiff was sentenced on
May 22, 2019 to 20 years’ imprisonment for violation of Conn. Gen. Stat. 53a-55,
Manslaughter in the First Degree, where “under circumstances evincing an
extreme indifference to human life, he recklessly engage[d] in conduct which
create[d] a grave risk of death to another person, and thereby cause[d] the death
of another person.” This conviction was after his arrest on February 9, 2016. See
https://www.jud2.ct.gov/crdockets/CaseDetailDisp.aspx?source=Pending&Key=3
c804f75-0f78-4410-af74-d35c81a1f8cf.
2
    Plaintiff is proceeding in forma pauperis. [ECF No. 9].
3The Court construes Plaintiff’s complaint as asserting claims against Corrections
Officer Eason in both his individual and official capacities.
        Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 2 of 10




complaint [that] is frivolous, malicious, or fails to state a claim upon which relief

may be granted,” or that “seeks monetary relief from a defendant who is immune

from such relief.” Id. Rule 8 of the Federal Rules of Civil Procedure requires that

a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

      Although detailed allegations are not required, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face. A claim has facial plausibility when a plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation marks and citations omitted). A complaint that includes only “‘labels

and conclusions,’ ‘a formulaic recitation of the elements of a cause of action’ or

‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the

facial plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 557 (2007)).    Although courts still have an obligation to interpret “a pro

se complaint liberally,” the complaint must include sufficient factual allegations to

meet the standard of facial plausibility. See Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009) (citations omitted).

      II.    ALLEGATIONS

      On July 16, 2018, while housed at BCC, Plaintiff was confronted by another

prisoner, Newton, during the morning recreational hours in the dayroom area.

[ECF No. 1 ¶ 1]. Plaintiff asked Corrections Officer Eason, the unit officer for the


                                            2
           Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 3 of 10




morning, to open the dayroom door so that he could remove himself from the

situation. Id. ¶ 2. Eason, who had witnessed the verbal confrontation between

Plaintiff and Newton, opened the door for Plaintiff to exit the room.              Id. ¶ 3.

Shortly thereafter, Corrections Officer Eason opened the dayroom door for Newton,

which enabled him to follow Plaintiff and harass him. Id. ¶ 4.

       After following Plaintiff, Newton approached and threatened him. Id. ¶ 5.

A physical altercation between Newton and Plaintiff ensued.               Id.     Although

Corrections Officer Eason witnessed the assault on Plaintiff, he chose not to follow

DOC procedure by calling a code; instead he opened the dayroom door, allowing

other inmates to join Newton in the assault on Plaintiff.        Id. ¶ 6.       Corrections

Officer Eason permitted the assault for a period of time prior to taking any action.

Id. ¶ 7.

       Shortly after the assault, Plaintiff was taken to the emergency room for

treatment of his injuries sustained during the assault.        Id. ¶ 8.   The next day,

Plaintiff was sent to UCONN Hospital’s Ophthalmology Department where he was

examined by a healthcare provider. Id. ¶ 9. Plaintiff was diagnosed with swelling

to his left eye and a subconjunctival hematoma. Id. ¶ 10.

       On July 27, 2018, Plaintiff submitted an Inmate Request to Deputy Warden

Hines regarding this matter and requested preservation of video footage. Id. ¶ 11.

He received the response on August 20, 2018, after he was transferred to the New

Haven Correctional Center.      Id. ¶ 12.       Plaintiff also submitted several other

requests regarding the matter, but he only received one response. Id. ¶¶ 13-14.


                                            3
        Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 4 of 10




      On October 11, 2018, Plaintiff filed a grievance.     Id. ¶ 15.   He also filed

several other grievances, but these grievances were answered beyond the required

30-day response deadline. Id. ¶¶ 16-17. The responses indicated that Plaintiff

had not satisfied the time requirements for submitting his grievance. Id. ¶ 17.

      Plaintiff indicates that he followed the requirements and submitted the

grievances through “the proper channels,” but he complains that is “impossible to

rectify an issue within the D.O.C., using the grievance system, giv[en] the

inadequate time frame within the process.” 4       Id. ¶¶ 20, 23.    Finally, Plaintiff

asserts further that he was subjected to retaliatory behavior by DOC officials when

his grievance was taken from the box and sent to the main office by DOC officials;

Plaintiff’s grievance was allegedly rejected due to it being sent to the main office,

and he was told to start the appeal process over again.5 Id. ¶ 21; [ECF No. 1-1 at

43, 44, 51].    Plaintiff alleges that DOC and its officials were unprofessional,

reckless with procedures, and non-compliant in upholding their policies. [ECF

No. 1 ¶ 25].

      III.     DISCUSSION

      The PLRA, 42 U.S.C. § 1997e(a), governs actions brought by prison inmates

and provides, in relevant part, that “[n]o action shall be brought with respect to

prison conditions under [§] 1983 ... or any other Federal law, by a prisoner confined


4 Plaintiff’s allegations refer to time frames relevant to the Inmate Request and
grievances under Administrative Directive 9.6. Id. ¶ 18-19; [ECF No. 1-1 at 33].
5 Plaintiffs’ exhibits indicate that a Correction Counselor sent Plaintiff’s grievance
directly to the District II office rather than depositing it in the grievance box in
accordance with Administrative Directive 9.6(5)(c). [ECF No. 1-1 at 43, 44, 51].
                                            4
        Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 5 of 10




in any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.”

      The PLRA exhaustion requirement applies to all claims regarding prison life,

and it requires exhaustion of any available administrative remedies, regardless of

whether they provide the relief the inmate seeks. See Booth v. Churner, 532 U.S.

731, 741 (2001).   A claim is not exhausted until the inmate complies with all

administrative deadlines and procedures. See Woodford v. Ngo, 548 U.S. 81, 90

(2006). Informal efforts to put prison officials on notice of inmate concerns do not

satisfy the exhaustion requirement. See Marcias v. Zenk, 495 F.3d 37, 43 (2d Cir.

2007). If the deadline to file a grievance has passed, an unexhausted claim is

barred from federal court.     See Woodford, 548 U.S. at 95.       “An ‘untimely or

otherwise procedurally defective administrative grievance’ ... does not constitute

proper exhaustion.” Snyder v. Whittier, 428 F. App’x 89, 91 (2d Cir. 2011)

(quoting Woodford, 548 U.S. at 83-84). It is not sufficient for a plaintiff to exhaust

his administrative remedies after filing his complaint; plaintiff must exhaust his

administrative remedies prior to filing the action in federal court. Neal v. Goord,

267 F.3d 116, 122 (2d Cir. 2001), overruled on other grounds, Porter v. Nussle, 534

U.S. 516 (2002); Gulley v. Bujnicki, No. 3:19-cv-00903 (SRU), 2019 WL 260356, at *3

(D. Conn. June 25, 2019).

      While the PLRA mandates exhaustion of administrative remedies, it also

requires exhaustion of only those administrative remedies that “are available,” and

the exhaustion requirement may be excused when the remedy is not available in


                                          5
          Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 6 of 10




practice even if it is “officially on the books.” Ross v. Blake, 136 S. Ct. 1850, 1858-

59 (2016) (quoting Section 1997e(a)); see also Williams v. Priatno, 829 F.3d 118, 123

(2d Cir. 2016) (adopting Ross’s “framing [of] the exception issue entirely within the

context of whether administrative remedies were actually available to the aggrieved

inmate”).

      This means that “an inmate is required to exhaust those, but only those,

grievance procedures that are ‘capable of use’ to obtain ‘some relief for the action

complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at 738). The

United States Supreme Court has established three circumstances under which an

inmate need not exhaust the administrative procedure as it is deemed unavailable:

(1) “when (despite what regulations or guidance materials may promise) it operates

as a simple dead end—with officers unable or consistently unwilling to provide any

relief to aggrieved inmates;” (2) when a procedure is “so opaque that it becomes,

practically speaking, incapable of use;” or (3) “when prison administrators thwart

inmates from taking advantage of a grievance process through machination,

misrepresentation, or intimidation.” Id. at 1859-60.

      “There is no question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211

(2007).     However, failure to exhaust administrative remedies is generally raised as

an affirmative defense. See id. at 216.        A court may, nevertheless, dismiss a

complaint for failure to state a claim where the allegations on the face of the

complaint establish that the exhaustion requirement has not been met.              See


                                           6
        Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 7 of 10




Priatno, 829 F.3d at 122 (“[A] district court still may dismiss a complaint for failure

to exhaust administrative remedies if it is clear on the face of the complaint that

the plaintiff did not satisfy the PLRA exhaustion requirement.”) (citing Jones, 549

U.S. at 215).

      Claims related to inmate safety are subject to the grievance procedures set

forth in DOC Administrative Directive 9.6(6). See Gulley, 2019 WL 2603536, at *3

(noting claims related to inmate safety are subject to A.D. 9.6(6)).

      The Court sets forth the requirements of Administrative Directive 9.6.6 Prior

to submitting a grievance, Administrative Directive 9.6(6)(A) requires that an inmate

attempt to seek informal resolution either verbally with a supervisor/ manager or

through an Inmate Request form CN 9601; a response to the inmate “shall be made

within 15 business days from receipt of the written request.” A.D. 9.6(6)(A).

Administrative Directive 9.6(6)(C) provides that the grievance (form CN 9602) “must

be filed within 30 calendar days of the occurrence or discovery of the cause of the

grievance.” A.D. 9.6(6)(C). This provision requires that the grievance (form CN

9602) be submitted with an attached Inmate Request (form CN 9601) containing the

response from the DOC official. Id. It states further, however, that [i]f the inmate

… did not receive a timely response to the inmate request … the inmate shall

include an explanation indicating why CN 9601, Inmate Request Form, is not

attached.” Id.




6  Administrative Directive 9.6 is available           on   the   DOC     website   at
https://portal.ct.gov/DOC/AD/AD-Chapter-9.
                                       7
        Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 8 of 10




      The inmate may appeal the disposition of the Level 1 grievance by the Unit

Administrator or the Unit Administrator’s failure to dispose of the grievance in a

timely manner to Level 2. A.D. 9.6(6)(G), (K). The Level 2 appeal of a disposition

of a Level 1 grievance must be filed within five calendar days from the inmate’s

receipt of the decision on the Level 1 grievance. A.D. 9.6(K). The Level 2 appeal

of the Unit Administrator’s failure to dispose of the Level 1 grievance in a timely

manner must be filed within 65 days from the date the Level 1 grievance was filed

by the inmate. A.D. 9.6(M).

      Level 2 appeals of inmates confined in Connecticut correctional facilities are

reviewed by the appropriate District Administrator. A.D. 9.6(6)(K).          Level 3

appeals are restricted to challenges to department policy, the integrity of the

grievance procedure or Level 2 appeals to which there has been an untimely

response by the District Administrator. A.D. 9.6(6)(L). A Level 3 appeal must be

filed within five calendar days from the inmate’s receipt of the decision on the Level

2 appeal. See id. A Level 3 appeal of the District Administrator’s failure to

dispose of the Level 2 appeal in a timely manner must be filed within 35 days of the

filing of the Level 2 appeal. A.D. 9.6(6)(M). A Level 3 appeal is reviewed by the

Commissioner of Correction or his or her designee. A.D. 9.6(6)(L).

      The response to a Level 1, 2, or 3 grievance “shall be in writing within 30

business days” of receipt by the grievance reviewer. A.D. 9.6(6)(I), (K), (L).

      Plaintiff’s allegations and his exhibits show that his Level 1 and Level 2

grievances were rejected as untimely. [ECF No. 1 ¶ 17]; [ECF No. 1-1 at 33, 58].


                                          8
        Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 9 of 10




Plaintiff claims that the grievance process was unavailable due to “the inadequate

time frame within the process.” Id. ¶ 20. His allegations indicate that he asserts

that the time frames for filing an Inmate Request and a Level 1 Grievance are

incompatible and thereby prevented him from filing a timely grievance. Id. ¶¶ 18-

20].

       On this review, the Court discerns no provision in Administrative Directive

9.6 that, on its face, bars an inmate’s access to his administrative remedy due to

inadequate time frames. See A.D. 9.6(6)(C) (providing [i]f the inmate … did not

receive a timely response to the inmate request … the inmate shall include an

explanation indicating why CN 9601, Inmate Request Form is not attached.”).

Accordingly, the Administrative Directive 9.6(6) procedures did not preclude

Plaintiff from filing a timely grievance even without a timely response to his Inmate

Request. The allegations thus appear to acknowledge Plaintiff failed to exhaust

his administrative remedies and further that he is not excused from doing so.

                                   CONCLUSION

       Plaintiff admits   he failed to    exhaust his     administrative   remedies

unjustifiably. Consequently, the case is DISMISSED without prejudice. Plaintiff

may file an amended complaint within thirty-five (35) days of the date of this order

asserting facts establishing he exhausted his administrative remedies or he was

excused from doing so.     Should Plaintiff fail to do so before the deadline, the

dismissal will be with prejudice and the case will not be reopened.




                                         9
Case 3:20-cv-01118-VLB Document 10 Filed 10/06/20 Page 10 of 10




                              _______/s/____________________
                              Vanessa L. Bryant
                              United States District Judge


SO ORDERED at Hartford, Connecticut this 6th day of October, 2020.




                                10
